Citation Nr: 0530972	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for Type I diabetes 
mellitus.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy.  

4.  Entitlement to a compensable rating for malaria.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
peripheral neuropathy is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam but there 
is no credible diagnosis of PTSD.  

2.  The veteran is presumed to have been exposed to 
herbicides in the Republic of Vietnam and has Type I diabetes 
mellitus due to pancreatitis of postservice origin but does 
not have Type II diabetes mellitus.  

3.  There has been no recurrence or relapse of malaria in 
more than a decade, the veteran's malaria is in complete 
remission, and he also does not have any associated 
residuals.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
and (f) (2004).  

2.  Type I diabetes mellitus was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  A compensable disability evaluation for malaria is not 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, Diagnostic 
Code 6304 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, 
the appellant was notified of the VCAA in August 2002 prior 
to the April 2003 rating decision which is being appealed, in 
accordance with the timing requirements of the VCAA.  
Moreover, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  Such is the case here.  

The appellant also underwent a VA psychiatric examination in 
October 2002 to determine whether he now has PTSD and a VA 
examination in that same month to determine the type and 
etiology of his current diabetes.  38 U.S.C.A. § 5103A(d).  
He also underwent VA rating examination in October 2002 to 
determine the severity of his service-connected malaria.  
38 U.S.C.A. § 5103A(d).  

Voluminous private clinical and VA outpatient treatment 
(VAOPT) records are on file.  In a March 2002 RO letter it 
was noted that the veteran was previously provided copies of 
his entire claim file, including copies of his service 
medical records (SMRs), and that additional records received 
since then were being forwarded to him.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

PTSD

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) provide for 
service connection for a combat-related injury on the basis 
of lay statements, alone, but do not absolve a claimant from 
the requirement of demonstrating current disability and a 
nexus to service, as to both of which competent medical 
evidence is generally required.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  38 U.S.C.A. § 1154(b) does not allow a 
combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of every detail of the veteran's 
personal participation in the alleged combat activity in the 
Persian Gulf.  Rather, the mere fact that his unit was 
involved in combat or that his military occupational 
specialty (MOS) was one that would likely give rise to his 
participation in combat activities is reason enough, alone, 
to presume that he experienced the type of stressors alleged 
in that capacity.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

Here, the veteran's service personnel records show that 
during the majority of his time from September 1970 to August 
1971 in the Republic of Vietnam his MOS was a fire crewman 
and a clerk-typist, but for the last several months he was an 
ammo bearer.  The latter, is sufficient to establish his 
proximity to combat operations in Southeast Asia for the 
purpose of the application of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  But this does not, in turn, mean that 
he has PTSD.  Rather, such a determination must be made by a 
medical professional.  

In November 1993 Dr. Falbo reported that the veteran had a 
history of significant alcohol intake, which he stopped after 
a biopsy revealed chronic active hepatitis, although on VA 
examination in April 1995 he reported that he had never drunk 
to excess.  

There is a notation in a January 1995 VA examination that the 
veteran sustained a shrapnel wound in Vietnam.  A May 1998 
statement from a service representative indicates that the 
wound occurred in 1969 or 1970 from a booby trap.  However, 
his SMRs are negative for any such injury and the record as a 
whole makes it clear that this reported history is incorrect.  
This includes the notations in the private clinical records 
that the veteran had some abdominal surgery which was somehow 
related to either an appendectomy, blunt trauma or shrapnel 
wound in Vietnam.  However, the service preinduction 
examination specifically noted that he had a postoperative 
appendectomy scar and in September 1971 it was noted that the 
appendectomy had been 3 years earlier, i.e., 1968 prior to 
military service.  There is otherwise no corroborating 
evidence of a shrapnel wound or blunt abdominal trauma during 
service nor abdominal surgery during service.  

There are copies of letters which the veteran wrote while 
stationed in Vietnam that make reference to his having 
malaria and to his going out into the field. 

There is evidence that the veteran has a personality 
disorder.  Developmental defects, such as personality 
disorders that are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, are not diseases 
or injuries within the meaning of applicable legislation in 
the absence of superimposed disease or injury, which there is 
none in this particular instance.  38 C.F.R. §§ 3.303(c), 4.9 
(2003).  See also Johnson v. Principi, 3 Vet. App. 448, 450 
(1992).  See, too, Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82- 90 (July 18, 
1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).

Indeed, the lifelong pattern of action or behavior is shown 
here by the veteran's substance abuse, even if he has 
attempted to attribute the post-service substance exclusively 
to his combat activities in Southeast Asia.  

To the extent that any post-service substance use may have 
caused any acquired psychiatric disorder, including PTSD, 
these circumstances are unrelated to the veteran's military 
service and are not a basis for granting service connection 
for PTSD.  Concerning this, there is evidence implying that 
his post-service substance abuse is a cause or at least a 
contributory cause for some of his current psychiatric 
problems.  

In determining whether the veteran has PTSD and, even 
assuming he does, whether it is related to his service in the 
military, it is the Board's responsibility to weigh the 
evidence (both favorable and unfavorable) and decide where to 
give credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  See Schoolman 
v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).   

The Board cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998); see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Generally, medical evidence based only on 
history furnished by the veteran and without supporting 
clinical evidence is inadequate.  See Black v. Brown, 5 Vet. 
App. 177(1993).  In addition, probative weight should not be 
given to medical opinions when the veteran's records were not 
reviewed.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994) 
(medical opinion is of no evidentiary value when doctor 
failed to review veteran's record before rendering an 
opinion).  See, too, Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

Here, only the October 2002 VA psychiatric examination was 
conducted for the specific purpose of determining whether the 
veteran has PTSD and it was conducted after a comprehensive 
review of the claims file.  

Significantly, there is no diagnosis of PTSD in the record 
that was made after a thorough review of the claims file.  
Rather, the October 2002 VA psychiatric examination 
essentially ruled out the presence of PTSD.  That 
professional medical opinion is especially probative since it 
was based on a review of the veteran's pertinent medical 
history, as well as a personal examination of him.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991); Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); Goss v. Brown, 9 Vet. App. 109, 
114 (1996).  

The 2002 VA examination noted that the veteran had a 
preservice history of incarceration and was quite evasive and 
nebulous concerning his difficulty with alcohol or drugs.  He 
reported having been a point man and had killed people in 
Vietnam.  However, the examiner noted that the veteran made 
several statements that were at odds with established facts 
of his personal history and it was stated that he was not a 
reliable historian.  His evasiveness and defensiveness made 
it difficult to arrive at any Axis I diagnosis other than 
substance abuse.  Although he had experienced what appeared 
to be a stressor, as he described it during the examination 
(when he did not relate any history of a combat injury), his 
arousal or avoidance behavior as well as his rage and 
fighting were more readily attributable to his antisocial 
personality disorder.  In fact, his entire demeanor of 
evasiveness, inconsistencies, and unreliability were all 
consistent with his personality disorder.  He had a strong 
pattern of using his medical problems and history of being in 
Vietnam as an excuse to be irresponsible and to express 
violent behavior.  

Also, any notations of problems of a psychiatric nature that 
were recorded in VAOPT or private clinical records with 
no more than a mention or vague association with the 
veteran's military service have little probative value.  
Information simply recorded by a medical examiner, unenhanced 
by any additional medical comment, does not constitute 
competent medical evidence as to the requirement of medical 
causation or nexus.  See, e.g., LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (where a history recorded by an examiner 
had not filtered, enhanced, or added medico-evidentiary value 
to the lay history through medical expertise).  

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
And service connection for PTSD is not warranted.

Type I Diabetes Mellitus

Previously, under 38 U.S.C. § 1116(a)(3) and 38 C.F.R. 
§ 3.307(a)(6)(iii), 
in-service exposure to Agent Orange was presumed only in 
cases in which a veteran had a disease that was 
presumptively service connected.  If none of the 
disorders for which service connection was claimed was a 
presumptive disorder, then in-service herbicidal 
exposure was not presumed.  See Chase v. West, 13 Vet. 
App. 413, 415 (2000) (citing McCartt v. West, 12 Vet. 
App. 164, 168 (1999)).  But this was changed by Section 
201(c) of the Veterans Education and Benefits Expansion 
Act of 2001, which effectively reversed the decision in 
McCartt v. West, 12 Vet. App. 164 (1999) and provides 
for a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2), which manifested to a 
degree of 10 percent within a specified period, in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.

Pursuant to 38 U.S.C.A. § 1116(a)(2)(H) (West Supp. 2002), 
38 C.F.R. § 3.309(e) (2003) provides that Type II diabetes 
mellitus is a disease presumptively due to 
in-service exposure to herbicides.

If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the 
following diseases shall be service-connected if 
the requirements of Sec. 3.307(a)(6) are met even 
though there is no record of such disease during 
service, provided further that the rebuttable 
presumption provisions of Sec. 3.307(d) are also 
satisfied.  

In turn, 38 C.F.R. § 3.307(a)(6)(i) (citing 38 U.S.C. 
§ 1116(a)(4) as authority) provides that: 

For the purposes of this section, the term 
"herbicide agent" means a chemical in an 
herbicide used in support of the United States 
and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, ... 

Further, 38 C.F.R. § 3.307(a)(6)(iii) (citing 38 U.S.C. 
§§ 501(a) and 1116(a)(3) as authority) provides that:

A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, 
and ending on May 7, 1975 and has a disease 
listed at Sec. 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any 
such agent during that service.  The last date on 
which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the 
last date on which he or she served in the 
Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  

The veteran's awards of the Vietnam Service Medal and the 
Vietnam Campaign Medal do not prove that he actually served 
in the Republic of Vietnam.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).  Nevertheless, the veteran's DD 214 and his service 
personnel records make it clear that he did serve in the 
Republic of Vietnam from September 1970 to August 1971 and, 
so, he is presumed to have been exposed to herbicides for the 
purpose of the application of the presumptive provisions of 
service connection under 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§§ 3.307 and 3.309.  

On VA examination in October 2002 the veteran's medical 
records were reviewed.  He reported that he had had numerous 
surgical procedures for pancreatitis.  In 1994, after 
pancreatic attacks, he was found to have developed insulin 
dependent diabetes.  He had a history of rather severe 
vasculitis of the lower extremities which was associated with 
cryoglobulin anemia of undetermined cause.  He also had a 
history of Hepatitis C for which he had had a full course of 
treatment.  His diabetes had developed in 1994 when he 
developed acute and persistent pancreatitis which became 
chronic.  After pancreatic surgery he became dependent on 
Insulin, which he continued to use.  His diabetes was not 
associated with his peripheral neuritis, which had its onset 
when he developed vasculitis, and both of these predated his 
diabetes.  While the cause of the vasculitis was unknown, it 
appeared to be part of his Hepatitis C syndrome.  His high 
blood pressure and diabetes were secondary to his 
pancreatitis, the onset of which was in 1994.  It was noted 
that he was "a diabetic Type I" and that "[h]is diabetes 
is definitely secondary to his pancreatitis."  The diagnoses 
included diabetes, Type I, as a result of pancreatitis.  

There are notations in clinical records since 1994 indicating 
simply that the veteran has diabetes.  However, none of these 
clinical notations or diagnoses was made after a complete 
review of the veteran's medical records.  More to the point, 
only the October 2002 VA examination was conducted for the 
specific purpose of determining the type of diabetes that the 
veteran has, i.e., Type I or Type II.  As noted, that 
examination was based on a review of the veteran's complete 
medical records and concluded that he had Type I diabetes, 
after explaining the etiology by which it arose.  By 
concluding that he had Type I diabetes, that examination 
effectively precluded the possibility that his current 
diabetes was Type II.  Moreover, the evidence is clear that 
the Type I diabetes first arose many years after military 
service and is unrelated to the veteran's military service 
and any events therein, including any exposure to herbicides 
while in the Republic of Vietnam.  

So, service connection or Type I diabetes is not warranted.  

Malaria

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But the most current level of 
functional impairment due to the service-connected disability 
is of primary importance.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

Under 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6304 when a 100 
percent disability rating is assigned when malaria is an 
active disease.  A Note to DC 6304 states that the diagnosis 
of malaria depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter rate 
residuals such as liver or spleen damage under the 
appropriate system.  

On VA examination in October 2002 the veteran's medical 
records were reviewed.  He reported having developed malaria 
in 1971 which had been treated effectively and he had 
responded well.  But, about a year later he had a relapse and 
was again treated.  His last relapse was in 1990 and since 
then he had had no problems with malaria.  The malaria had 
not presented any problems in the last 12 years and he did 
not now relate any of his problems to malaria.  On physical 
examination he had no enlargement of the liver or spleen.  
The diagnoses included a history of malaria, currently no 
evidence of any involvement of the hematopoietic or reticular 
endothelial systems and it appeared to be in complete 
remission.  

While the veteran may feel that, at times, he has had a 
recurrence or relapse of malaria, there is virtually no 
clinical evidence indicating he has ever had malarial 
parasites in his blood at any time in the last decade.  
Moreover, there is no clinical evidence of any residual 
impairment of his liver or spleen or of any residual 
functional impairment.  Accordingly, a compensable rating for 
malaria simply is not warranted in the absence of any 
disabling residuals or an active disease process.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  


ORDER

Service connection for PTSD is denied. 

Service connection for Type I diabetes mellitus is denied. 

A compensable rating for malaria is denied. 




REMAND

Service connection for peripheral neuropathy was denied in an 
October 1999 decision of the Board on the basis that the 
claim was not well grounded because, although it was 
maintained that his peripheral neuropathy was due to in-
service exposure to Agent Orange in Vietnam, there was no 
evidence of record showing that he developed either acute or 
subacute peripheral neuropathy that would be presumptively 
service connected under applicable law and regulation.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  His peripheral 
neuropathy had been present since 1994 and his peripheral 
neuropathy had not appeared within weeks or months of 
exposure to an herbicide agent nor had it resolved within two 
years of the date of its onset.  See Note 2 to 38 C.F.R. § 
3.309(e).  There was no diagnosis of acute or subacute 
peripheral neuropathy, as contemplated by VA regulation, or, 
in the alternative, that the disease (including chronic, as 
opposed to acute or subacute peripheral neuropathy) 
manifested to a compensable degree within a year after 
service.  Rather, he had chronic peripheral neuropathy due to 
Heptatis C with vasculitis and since service connection was 
not warranted for Hepatitis C, secondary service connection, 
including secondary aggravation, was not warranted for any 
peripheral neuropathy stemming therefrom.  Subsequently, the 
veteran applied to reopen that claim.  

The April 2003 rating decision which is appealed denied the 
claim for service connection for peripheral neuropathy on a 
de novo basis, without first adjudicating whether new and 
material evidence had been submitted to reopen the claim. 

The applicable law states that, when a veteran requests that 
a claim be reopened after an appellate decision and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made.  38 U.S.C.A. 
§ 5108, 7104(b); 38 C.F.R. § 20.1105.  But, unfortunately, 
the RO did not provide the veteran a summary of these 
governing laws and regulations regarding petitions to reopen.  

This lack of preliminary notice to the veteran regarding the 
applicable laws and regulations governing claims to reopen 
(not just de novo analysis) also affects the Board's legal 
jurisdiction to reach the underlying merits of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the RO must issue the veteran and his 
representative a Supplemental Statement of the Case (SSOC) 
containing the applicable laws and regulations for reopening 
previously denied claims.  

Also, VA is not required to request another examination 
concerning the type or etiology of the peripheral neuropathy 
that the veteran has unless it first determines that new and 
material evidence has been received to reopen his claim.  See 
38 C.F.R. § 3.159(c) (2004).  

Accordingly, this case is REMANDED to the RO for the 
following:

Send the veteran and his representative a SSOC 
addressing the preliminary issue of whether new and 
material evidence has been received to reopen the 
previously denied claim for service connection for 
peripheral neuropathy.  The SSOC must include a 
summary of all the pertinent evidence of record and 
citations to the applicable legal criteria 
governing petitions to reopen previously denied 
claims, including 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156.  The SSOC also must contain a discussion 
of the reasons and bases for the decision.  Once 
issued, give the veteran and his representative an 
opportunity to respond to the SSOC before returning 
the case to the Board for further appellate 
consideration.  Ensure that the applicable 
provisions of the duty to assist are complied with.  

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action. The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


